Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
1.	This office action is responsive to communication(s) filed on 10/5/2021.
2.	Claims 1-20 are presented for examination.
Response to Double Patenting Arguments
3.	Applicant’s request for reconsideration and removal of the obviousness type double patenting rejection set forth in the last Office action is not persuasive.  
4. 	Applicant has denied to submit the Terminal Disclaimer on January 11, 2022 to overcome the nonstatutory double patenting rejection as requested by the Examiner on January 7, 2022 because of the Applicant’s remarks in order to allow this application. The reason denied because the newly added limitations is not disclosed in the reference of the US Patent 10,832,769. 
The Examiner disagreed because claim 7 of the reference ‘769 discloses “a third transistor coupled with the node and configured to isolate the plurality of sense components during at least a portion of a read operation.” Therefore, this third transistor including a number of transistors is obvious to use for controlling each one of the plurality of sense component on for reading or off as disclosed in claims 1 and 5 of the reference ‘769.
 	Therefore, the Applicant should provide the terminal disclaimer to overcome the reference of the US Patent 10,832,769 as rejected in the previous Office.
Allowable Subject matter
5. 	Claims 1-20 would be allowable by a submission of terminal disclaimer to overcome the double patenting rejection as rejected in the previous Office.
	Response to Arguments

For the above reasons, it is believed that the rejections should be sustained.  Feature of an invention not found in the claims can be given no patentable weight in distinguishing the claimed invention over the prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
7.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V HO whose telephone number is (571)272-1777.  The examiner can normally be reached 7:00 AM -- 5:30 PM from Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.





/HOAI V HO/Primary Examiner, Art Unit 2827